NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 15 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BYRON IXCATCOY LOPEZ,                           No.    20-70581

                Petitioner,                     Agency No. A200-822-735

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 8, 2021**
                            San Francisco, California

Before: WARDLAW, BRESS, and BUMATAY, Circuit Judges.

      Byron Lopez, a citizen of Guatemala, petitions for review of a decision by the

Board of Immigration Appeals (BIA) dismissing his appeal of an Immigration

Judge’s (IJ) order denying his applications for withholding of removal and

protection under the Convention Against Torture (CAT).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction to review Lopez’s petition under 8 U.S.C. § 1252. We

review questions of law, and mixed questions of law and fact, de novo. Torres v.

Barr, 976 F.3d 918, 923 (9th Cir. 2020). We review factual findings for “substantial

evidence.” Mairena v. Barr, 917 F.3d 1119, 1123 (9th Cir. 2019). Under that

standard, we must find the BIA’s findings sufficient unless, after reviewing the

record as a whole, “any reasonable adjudicator” would have been “compelled” to

reach a different conclusion. 8 U.S.C. § 1252(b)(4)(B); Garland v. Ming Dai, 141

S. Ct. 1669, 1677 (2021); Mairena, 917 F.3d at 1123.

      We dismiss Lopez’s petition because he has not raised any argument that we

have jurisdiction to consider. In his brief, he makes only one argument: that he is

entitled to withholding of removal because he was persecuted on account of his

Quiche ethnicity. However, Lopez did not “meaningfully raise[]” that argument in

front of the BIA, and when a petitioner does not present an issue to the BIA, we may

not consider it. See, e.g., Sola v. Holder, 720 F.3d 1134, 1135 (9th Cir. 2013) (“A

petitioner’s failure to raise an issue before the BIA generally constitutes a failure to

exhaust, thus depriving this court of jurisdiction to consider the issue.”).

      The BIA denied relief on various other grounds, but Lopez does not raise any

apparent challenge to them in his briefing. To the extent he purports to do so, his

briefing does not sufficiently present the issues for our review. See Sekiya v. Gates,

508 F.3d 1198, 1200 (9th Cir. 2007) (“Bare assertions and lists of facts


                                           2
unaccompanied by analysis and completely devoid of caselaw fall far short of the

requirement that counsel present ‘appellant’s contentions and the reasons for them.’”

(quoting Fed. R. App. P. 28(a)(8)(A)); Martinez-Serrano v. INS, 94 F.3d 1256, 1259

(9th Cir. 1996) (“[A]n issue referred to in the appellant’s statement of the case but

not discussed in the body of the opening brief is deemed waived.”).

      PETITION DISMISSED.




                                         3